Beck, P. J.
(After stating the foregoing facts.) In so far as the plaintiffs in error seek by this bill of exceptions to have reviewed the issues in the case of S. P. Eichards Company, Clements Publishing Company, Louisville Publishing Company, and others named as plaintiffs in the case in the superior court of Hall County against Eagle Publishing Company, filed on September 29, 1921, the same being an equitable petition praying the appointment of a receiver, together with the issues made by the case of Jesse E. Mercer against I. M. Merlinjones, which was another and separate case, and the case of Eagle Publishing Company against Mercer and Merlinjones, asking that the court revoke or modify its former order for receiver, and that the alleged contract between Craig and Merlinjones be declared no lien or encumbrance upon the property of the Eagle Publishing Company, and that Craig as receiver be enjoined from selling or offering for sale any of the property or assets of the Eagle Publishing Company, and the case of Grigg against Eagle Publishing Company, it is open to the objection made in the motion to dismiss, that it seeks to bring here for review more than one case by a single bill of exceptions; and it has been distinctly ruled in several cases that this cannot be done. It has been held that where two or more *254separate and distinct cases arising under the same contract between the same parties were by agreement tried together, this did not have the effect of consolidating these cases into one, so as to authorize the losing party, by a single bill of exceptions, to bring to the Supreme Court for review the judgments severally rendered in the court below. Wells v. Coker Banking Co., 113 Ga. 857 (39 S. E. 298).
But even if these cases were so related to one another as to be treated as one case, still the bill of exceptions in this case should be dismissed. In so far as the Eagle Publishing Company, Merlinjones,-and the others having an interest in the setting aside of the judgment appointing a receiver under the petition of Mercer against Merlinjones, the final order in that case appointing a receiver was rendered on the 21st day of October, 1921, and the bill of exceptions was not filed within the time allowed by law to have that order reviewed.
In so far as the petition, called an intervention, filed by Eagle Publishing Company against Mercer and Merlinjones, and the other interventions seeking a revocation or modification of the order appointing a receiver under the petition of Mercer against Merlinjones, the order refusing such prayers or granting them would be interlocutory in their nature, and not reviewable here by a direct bill of exceptions. See the case of Bacon v. Capital City Bank, 105 Ga. 700 (31 S. E. 588). “Such an order is not a final adjudication of the case, and a writ of error sued out to review the same is premature and must be dismissed.” Slubbs v. McConnell, 119 Ga. 21 (45 S. E. 710).
For the reasons stated the motion to dismiss the bill of exceptions must be sustained.

Writ of error dismissed.


All the Justices concur.